                                                                         ram m oFclce:3.Df:mcojlRr
                                                                            Alcle orrEsvltE,9%
                                                                                   '
                                                                                       Fl o


                                                                             tU(qj(;j
                                                                             Jœ #ö.YlLEYG ERK
                         INTIVUNiTEDSTATBSDISN CTCOURT                       B(
                                                                              Kpnkp
                                                                                  ç LtAi
                                                                                      RKr-- -
                        FOR N    W BSTERN DISTRICT OF VIRGN A'
                                (N ARTOTTBSG LEDIXIKON
 TANNERI> CHFBED AND
NAïALIAMARgHATJ.
          Plaintiffs                                  ciyilActionRo.3:18CV00103.
 V.                                                   ORDER

 N BUREAU OF ALCOHOL,                                 By:.Hon.Glen E.Conrad
 TOBA CC0,FX ARM S Ar                                 SeniorUnitedSttesDiM otJudge
 BU LOSIVES,ET AL.,
      .   Defendants


      àorthereasonsshtedintheaccompanyingmemorandum opinion,itishereby
                                          ORDERED

asfollow s:
      1.        Thedefendnnh'modontodismim @CFNo.15)isGlu r Eb;
      2.        Theplaino s'mooonforsnmmav ludgment(ECFNo.31)isDENV D;and
      3.        Thisadion shallbo STW CK RN 9om the adive docketofi ecoM .

      TheClerkisO enfM tos>dcoplésofthism= orandnm opM on RdO accompryhg
ordert G côunselofrex zi
 DA'IBo:lu s4          day ofoctober,a0lp
                                      .



                                                    Senloruited S>   DISM d JUdN
